UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6849


ALEXANDER CAMERON,

                  Petitioner - Appellant,

             v.

COMMONWEALTH OF VIRGINIA,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:08-cv-01346-JCC-IDD)


Submitted:    September 22, 2009            Decided:   October 6, 2009


Before MICHAEL, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alexander Cameron, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Alexander Cameron seeks to appeal the district court’s

order treating his Fed. R. Civ. P. 60(b) motion as a successive

28    U.S.C.    § 2254    (2006)    petition,         and    dismissing        it     on    that

basis.     The order is not appealable unless a circuit justice or

judge     issues     a    certificate         of     appealability.              28    U.S.C.

§ 2253(c)(1) (2006); Reid v. Angelone, 369 F.3d 363, 369 (4th

Cir.    2004).      A     certificate        of    appealability       will      not       issue

absent “a substantial showing of the denial of a constitutional

right.”        28 U.S.C. § 2253(c)(2) (2006).                     A prisoner satisfies

this    standard     by    demonstrating          that     reasonable      jurists         would

find that any assessment of the constitutional claims by the

district court is debatable or wrong and that any dispositive

procedural ruling by the district court is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84    (4th     Cir.   2001).        We    have    independently         reviewed         the

record    and    conclude    that       Cameron      has    not    made    the      requisite

showing.        Accordingly, we deny a certificate of appealability

and dismiss the appeal.

               Additionally, we construe Cameron’s notice of appeal

and    informal     brief    as    an    application         to     file   a     second       or

successive petition under 28 U.S.C. § 2254.                          United States v.

Winestock, 340 F.3d 200, 208 (4th Cir. 2003).                               In order to

                                              2
obtain authorization to file a successive § 2254 petition, a

prisoner must assert claims based on either:                  (1) a new rule of

constitutional law, previously unavailable, made retroactive by

the Supreme Court to cases on collateral review; or (2) newly

discovered     evidence,     not    previously          discoverable        by     due

diligence, that would be sufficient to establish by clear and

convincing     evidence    that,   but       for     constitutional       error,   no

reasonable factfinder would have found the petitioner guilty of

the offense.      28 U.S.C. § 2244(b)(2) (2006).                  Cameron’s claims

do not satisfy either of these criteria.                    Therefore, we deny

authorization to file a successive § 2254 petition.

            We dispense with oral argument because the facts and

legal    contentions   are   adequately        presented     in     the    materials

before   the   court   and   argument        would    not   aid    the    decisional

process.

                                                                           DISMISSED




                                         3